DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-46 are pending.
	Claims 1-46 are subject to an election and/or restriction requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-22, drawn to a cell culture medium composition comprising valproic acid, a GSK-3 inhibitor, a TGFβR1 inhibitor, Forskolin, an JNK inhibitor, a protein kinase C (PKC) inhibitor, a Rho-associated, a coiled-coil containing protein kinase (ROCK) inhibitor, at least one omega-3 fatty acid, and cell nutrients.
Group II, claims 23-24, drawn to a method differentiating non-neuronal cells to neuronal cells comprising culturing non-neuronal cells in the medium of claim 1.
Group III, claims 25 and 27, drawn to a method for treating a neuropathological subject by differentiating non-neuronal cells to neuronal cells comprising culturing non-neuronal cells in the medium of claim 1, and administering the differentiated cells to the subject.
Group IV, claim 36, drawn to an in vitro culture comprising an isolated population of transdifferentiated neuronal cells and a serum-free medium supplemented with DHA and/or EPA.
Group V, claims 37-39, drawn to a cryoprotective conditioned media composition produced by transdifferentiating neurons cultured in the media of claim 1.
Group VI, claims 40-44, drawn to a method for treating a neuropathological subject by administering to a patient an effective amount of the cryoprotective conditioned medium of claim 37.
Group VII, claims 45-46, drawn to a method for making a cryoprotective medium by culturing transdifferentiated neurons in the medium of claim 1.

Applicant should note that claims 26, 28, 32-35 are improper themselves because they are improper multiple dependent claims or depend on improper multiple dependent claims. Generally, a multiple dependent claim is a dependent claim which refers back in the alternative to more than one preceding independent or dependent claim. 35 U.S.C. 112(e) authorizes multiple dependent claims in an application as long as they are in the alternative form. In the instant application, claims 29-31 are written in a proper alternative form, and amending claims 26, 28, and 32-35 to mimic the language of claims 29-31 would be ameliorative.
Additionally, if amended to be proper multiple dependent claims, and Applicant elects a group with multiple dependent claims, those claims will be examined if they depend on that group. For example, if Applicant elects Group II, claims 23-24, and claims 26 and 28-35 will also be examined if claims 26, 28, and 32-35 are amended to be in a proper multiple dependent form. If not, only claims 23-24 and 29-31 (which are in a proper multiple dependent form) will be examined, and claims 26, 28, and 32-35 will be objected to under 35 U.S.C. 112(e). Applicant is advised to view MPEP 608.01(n)(1), generally, for the rules regarding multiple dependent claims.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III and V-VII lack unity of invention because even though the inventions of these groups require the technical feature of a culture medium valproic acid, a GSK-3 inhibitor, a TGFβR1 inhibitor, Forskolin, an JNK inhibitor, a protein kinase C (PKC) inhibitor, a Rho-associated, a coiled-coil containing protein kinase (ROCK) inhibitor, at least one omega-3 fatty acid, and cell nutrients, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hu et al. (Cell Stem Cell, 2015, on IDS 08/19/2021, hereafter “Hu”).
Hu teaches a culture medium for promoting differentiation of neuronal cells from fibroblasts comprising valproic acid, GSK-3 inhibitor CHIR99021, TGFβR1 inhibitor Repsox, Forskolin, JNK inhibitor SP600625, PKC inhibitor GO6983, and ROCK inhibitor Y-27632 (Figure 1, p205). Hu also teaches that the cells were cultured in DMEM/F12 which contains nutrients (p211, Experimental procedures). Additionally, Hu teaches that the medium contained B-27 (p211, Experimental procedures), which itself contains linolenic acid, which is an omega-3 fatty acid. 
The expression “special technical feature” refers to those features that defined a contribution which each of the claimed inventions, considered as a whole makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.  

Groups I-III/V-VII and Group IV lack unity of invention because the groups do not share the same or corresponding technical feature. Groups I-III/V-VII require the technical feature of a culture medium valproic acid, a GSK-3 inhibitor, a TGFβR1 inhibitor, Forskolin, an JNK inhibitor, a protein kinase C (PKC) inhibitor, a Rho-associated, a coiled-coil containing protein kinase (ROCK) inhibitor, at least one omega-3 fatty acid, and cell nutrients which Group IV does not require. Group IV requires the technical feature of culture comprising an isolated population of transdifferentiated neuronal cells and a serum-free medium supplemented with DHA and/or EPA which Groups I-III/V-VII do not require.

Election of Species

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Methods differentiating non-neuronal cells to neuronal cells comprising culturing non-neuronal cells in the medium of claim 1 as in claims 23 and 24. That is, if Applicant chooses Group II methods of differentiating non-neuronal cells to neuronal cells comprising culturing non-neuronal cells in the medium of claim 1, Applicant must also choose ONE of the methods of claim 23 OR claim 24.

Methods for treating a neuropathological subject by administering to a patient an effective amount of the cryoprotective conditioned medium of claim 37, as in claims 40-42. That is, if Applicant chooses Group VI methods for treating a neuropathological subject by administering to a patient an effective amount of the cryoprotective conditioned medium of claim 37, Applicant must also choose ONE of the methods of claim 40, the method of claim 41, OR the method of claim 42.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 37.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632